 

 

 

 

 

AO 93 (Rey. 11/13) Search and Seizure Warrant (Page 2)
Return
Case No.: Date and time warrant executed: “ y of Ker and Cee left with: f
teow | Aig [Poze Aer 0Ph, Mond, {ic
Inventory made in the Nan of ; my Za
Nts Paco

 

Inventory of the property Nd and name of any persori(s) seized:

Se Sn oO

FILED
CHARLOTTE, NC

‘APR 24 agon

US DISTRICT C
ou
WESTERN DISTRICT Ow NC

 

Ur ery

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: 4f Zo jue af
: coming officer signature
Gpeaiol i soe

 

 

 

 

 

 

Case 3:20-mj-00076-DSC Document 2 Filed 04/21/20 Page 1 of 2

 
Certified to be a true and

correct cnpy of the original
UNS. District Court

UNITED STATES DISTRICT COURT —iasrypiguntg 6

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

    
 

for the By:
ae . Sp yly Sulery,
Western District of North Carolina Dale f
In the Matter of the Search of ) os
(Briefly describe the property to be searched ) _¢

or identify the person by name and address) ) Case No. 3B “ AO Kh / } - 7 ( U
AT Mobile Rew! Plus Cool pad cellular phone; (2) )
Samsung Galaxy cellular phones; and (2) Primos deer —_)
cameras )

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of North Carolina

(identify the person or describe the property to be searched and give its location):

 

AT Mobile Revvl Plus Cool pad cellular phone; (2) Samsung Galaxy cellular phones; and (2) Primos deer cameras, further
described in Attachment A incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B incorporated by reference

YOU ARE COMMANDED to execute this warrant on or before Z ~~ [ & ” Z d (not to exceed 14 days)
@ inthe daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

[1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C1 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

 

Date and time issued: g- ¢ 20 Zio [yer [ZF d (ez,

Judge's signature oe [Oe \

 

 

City and state: Charlotte, North Carolina David S. Cayer, United States Magistrate Judge

Printed name and title

 

Case 3:20-mj-00076-DSC Document 2 Filed 04/21/20 Page 2 of 2
